Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 3/8/2022 for the application No.  16/944,319, Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow,

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in all the claims.
Claim 1:  Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “determining a location of a mobile device [it is data] that is proximate to a casino and that is associated with a user;  determining a conditional reward that indicates a reward to be provided to the user in response to a condition being completed by the user, the conditional reward being based on the location of the mobile device [it is data]  relative to the casino;   determining that the user is at the casino;  determining that the condition is completed based on determining that the user is at the casino;” The “determining …” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method  for providing a user with a reward depending on conditions and location. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “transmitting a signal comprising the conditional reward to the mobile device; and  responsive to determining that the condition is completed, providing the user with the reward”. These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
mobile device”, the Examiner notes that this element is tangential to the claim. This machine is not performing the method claimed. The method claimed does not claim a machine, server or computer to perform at least the most significant steps such as “determining…”. Therefore,  the applicant makes sure the invention is an abstract idea.
The mention of components “a mobile device”  are just generic computer components.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim, “a mobile device” amounts to no more than mere instructions or data to apply the exception. i.e., mere instructions to apply an exception using generic data , hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
“transmitting a signal comprising the conditional reward to the mobile device; and  responsive to determining that the condition is completed, providing the user with the reward”. These are limitations toward accessing or receiving data (gathering data).  Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements “a mobile device” is anything other than generic hardware and in the claims is just data (location of the mobile device), and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the  tangential “mobile device”, are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 13: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an system.

Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above.
In addition the Examiner analyses supplementary elements in the claim: 
“a processor”, and “memory comprising instructions”; they are just generic computer components. The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 18: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an apparatus (a mobile device).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-12, 14-17 and 19-20, the claims recite elements such as “ a first wireless communication technology, wherein determining that the user is at the casino comprises determining that the mobile device is at the casino using a second wireless communication technology…”, “receiving an additional signal from the mobile device via a telecommunications network”, “…estimating an amount of time required for the user to The claims  are ineligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10 and 13-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PG. Pub. No.. 20180225911 (Washington).

As to claims 1, 13, Washington discloses a computer-implemented  (Fig. 1 and associated disclosure) method comprising: 

(0016] FIG. 15 illustrates an example screenshot of a hybrid arcade/wager-based game GUI which may be used for facilitating activities relating to one or more of the Hybrid Arcade/Wager-Based Gaming aspects disclosed herein. In at least one embodiment, at least a portion of the GUIs may be configured or designed for use at one or more mobile devices and/or at one or more casino gaming machines”, paragraph 16.
 “0074] In some embodiments, the format of the hybrid arcade-style, wager-based game may facilitate a gameplay environment in which multiplayer functionality takes place. The multiplayer gameplay may have multiple “enrollment” aspects in which one, for example, particular player could be on location at a casino playing a hybrid arcade/wager-based game, while another (e.g., different) player could be at a different location (e.g., at a different location in the casino, at a different casino …”, paragraph 74); 

b) determining a conditional reward that indicates a reward to be provided to the user in response to a condition being completed by the user, the conditional reward being based on the location of the mobile device relative to the casino 
(“…Gaming situations such as these may promote a “clicks to bricks” outcome where a casino property could promote at home users to “login over the weekend to play Super Zombie Bash! Free! Come down to the casino and play Super Zombie Bash for a chance to win big!”  [Examiner interprets as determining a conditional reward that indicates a reward to be provided to the user in response to a condition being completed by the user] Such property advertisement may entice more patrons to visit the casino in order to “win big on their favorite hybrid arcade/wager-based game [Examiner interprets as based on the location of the mobile device relative to the casino] ….”, paragraph 74.
“0081] According to different embodiments, one or more different types of gameplay-related triggering event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play (e.g., execution of wager-based slot reel spin may take place concurrently with or simultaneously with the player's continued and active participation in the arcade-style portion of the game). Examples of different types of triggering event(s)/condition(s) may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0082] Pulling a trigger; [0083] Firing a shot with a gun or other weapon; [0084] Hitting a specified target; [0085] Destroying a specified virtual object; [0086] One or more character movements such as, for example, jumping, ducking, punching, hitting, running, sitting, etc.; [0087] An environmental object event, such as, for example, volcano eruption, avalanche, earthquake, or sci-fi/fantasy element (e.g., a strange alien world may harbor anti-matter pockets and/or worm-holes in space-time) and/or weather (e.g., “Lightning Strike” trigger); [0088] NPC or Boss event such as, for example, a mage or magic wielding character casting a specific spell (e.g., Fire Flare bonus round), a boss summoning a group of minions during a battle (e.g., Golden Goblin minions with multipliers); [0089] Predetermined outcome via host application such as, for example, a property may “credit/reward” a specific patron by triggering an event (e.g., “Hot Seat bonus” etc.), and/or may initiate an event based on a situation deemed necessary for 1208, FIG. 12); [0090] A multiplayer and/or team and/or co-op event (e.g., similar to other embodiments described and/or referenced herein) in occurrence with multiple players and situations thereof; [0091] And/or other types of event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play. “, paragraph 81-90.
“0243] In some embodiments, the advertisements displayed within the game world of a wager-based game may be configured or designed to change periodically, in accordance with specifically defined display rules, which, for example may be used to define guidelines governing which particular portions of advertising content are to be displayed at which wager-based gaming devices, at what time, in what sequence, and at which locations within the game worlds of one or more wager-based games[Examiner interprets as reward being based on the location of the mobile device relative to the casino ]. An example embodiment of this feature is illustrated in the example screenshots of FIGS. 20 and 21. FIGS. 20 and 21 show example screenshots of a first-person shooter type hybrid arcade/wager-based game environment 2010. As the player's character navigates through the game world or game environment 2010 during time interval T1, a first in-game ad 2022 is displayed at virtual billboard 2020, as illustrated in FIG. 20. As the player's character navigates through the game world 2010 during a different time interval T2, a second in-game ad 2122 is displayed at virtual billboard 2020, as illustrated in FIG. 21.”, paragraph 243.
“[0255] …providing casino properties the ability to notify "mobile gamblers" of upcoming events, specials,etc. The possibilities of the ad space real estate are extremely
expansive, allowing special configurable ad space locations which, when interacted with[Examiner interprets as reward being based on the location of the mobile device relative to the casino], may allow the possibilities for "return actions."
[0256] One of the advantageous features of the in-game JAPP techniques described herein is that the in-game JAPP techniques may be deployed in wager-based games without affecting Wager event outcomes, payout tables, RNG, etc.
“…By way of illustration, an in-game ad may display "Howdy Partner! Shoot this sign, get a free glass of wine!" and based on the interaction of the player, (shooting said advertisement) waitstaff may show up to that players EGM [Examiner interprets as reward being based on the location of the mobile device relative to the casino]. This process could be as simple as when interaction between the
player and a specific ad occurs, the "candle" on the EGM lights up, prompting nearby waitstaff to engage [Examiner interprets as reward being based on the location of the mobile device relative to the casino ]with the player….”, paragraphs 255 and 256.
“…[0448] Casino Venues (e.g., 330, 340). In at least one embodiment, each casino venue may correspond to a real-world, physical casino which is located at a particular geographic location. In some embodiments, a portion of the multiple different casino venues may be affiliated with each other (e.g., Harrah's Las Vegas, Harrah's London [Examiner interprets as reward being based on the location of the mobile device relative to the casino ])…”, paragraph 448); 

c) transmitting a signal comprising the conditional reward to the mobile device
related triggering event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play (e.g., execution of wager-based slot reel spin may take place concurrently with or simultaneously with the player's continued and active participation in the arcade-style portion of the game). Examples of different types of triggering event(s)/condition(s) may include…”, paragraph 81.
See at least  in Fig. 10 elements 1020, 1022 and 1024; Fig. 13 elements 1322, 1324, 1328 and 1330. See also “Player credit information (e.g., 1516, 1524, 1522)” in Fig. 15 and paragraph 220);
 d) determining that the user is at the casino
(“[0081] According to different embodiments, one or more different types of gameplay-related triggering event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play (e.g., execution of wager-based slot reel spin may take place concurrently with or simultaneously with the player's continued and active participation in the arcade-style portion of the game [Examiner interprets as determining that the user is at the casino]). Examples of different types of triggering event(s)/condition(s) may include…”, paragraph 81.
“…201] In at least some embodiments where hybrid arcade/wager-based games are deployed in casino/regulated environments in which voluntary and/or mandatory rules/regulations are imposed (e.g., based on GLI standards, specific jurisdiction rules/regulations, and/or casino rules/regulations) [Examiner interprets as determining that the user is at the casino], one or more mechanisms may be automatically create conditions for a wager-based triggering event to occur in situations where there is lack of player input while credits are present, and gameplay is expected. ..”, paragraph 201 and Fig. 12 at least elements 1200, 1204, 1206 and 1210.
“0671] Context Interpreter (e.g., 802) which, for example, may be operable to automatically and/or dynamically analyze contextual criteria relating to a detected set of event(s) and/or condition(s), and automatically determine or identify one or more contextually appropriate response(s) based on the contextual interpretation of the detected event(s)/condition(s). According to different embodiments, examples of contextual criteria which may be analyzed may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0672] location-based criteria (e.g., geolocation of mobile gaming device, geolocation of EGD, etc….”, paragraphs 671 -672 and Fig. 8 element 802.
“[0447] Authentication & Validation System(s) 352. According to different embodiments, the Authentication & Validation System(s) may be configured or designed to determine and/or authenticate the identity of the current player at a given EGD[Examiner interprets as determining that the user is at the casino]. …”, paragraph 447 and Fig. 3 element 352);

(“…[0078] Initially, it is assumed that a player (e.g., or players) engages with a hybrid arcade/wager-based gaming device via standard method (e.g., inserting monetary amount), selects gameplay and wagering options via button panel (e.g., different “characters” equal different bet/wager amounts e.g. 1 line vs 30 lines), “shoots” moving elements on the display (e.g., destroying a target qualifies as a triggering event for causing initiation of a wager-based event (e.g., initiating a wager-based spin of a virtual slot reel, which collects a specified amount of wagered credits), claims winnings/payouts (e.g., based on the outcome of the virtual slot reel spin), and continues to “shoot” until additional monetary amount is needed to continue play (e.g., out of credits) and/or until player is satisfied with gambling duration and decides to discontinue gameplay…”, paragraph 78.
“0081] According to different embodiments, one or more different types of gameplay-related triggering event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play (e.g., execution of wager-based slot reel spin may take place concurrently with or simultaneously with the player's continued and active participation in the arcade-style portion of the game). Examples of different types of triggering event(s)/condition(s) may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0082] Pulling a trigger; [0083] Firing a shot with a gun or other weapon; [0084] Hitting a specified target; [0085] Destroying a specified virtual object; [0086] One or more character movements such as, for example, jumping, ducking, punching, hitting, 1208, FIG. 12); [0090] A multiplayer and/or team and/or co-op event (e.g., similar to other embodiments described and/or referenced herein) in occurrence with multiple players and situations thereof; [0091] And/or other types of event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play.”, paragraphs 81-91.
See also condition is completed when Washington teaches “display  outcome of wager-based event”  in Figs 10 element 1018 and Fig. 13 elements 1312 and 1322 );
 f ) and responsive to determining that the condition is completed, providing the user with the reward
(“…[0089] Predetermined outcome via host application such as, for example, a property may “credit/reward” a specific patron by triggering an event (e.g., “Hot Seat bonus” etc.), and/or may initiate an event based on a situation deemed necessary for triggering such an event. (e.g., See, e.g., 1208, FIG. 12); [0090] A 

As to claim 13, it comprises the same rejections that claim 1 above therefore is rejected in similar manner. Further Washington discloses 
a processor;  and a memory comprising instructions stored therein, the instructions executable by the processor (see Figs. 1-4 and associated disclosure);
determine a preferred activity of the user within the casino 
(Washington’s system extensively teaches tracking of user preferred activities in a casino, see at least element 424 in Fig. 4.
“[0024] Additional method(s), system(s) and/or computer program product(s) may be further operable to cause at least one processor to execute additional instructions to: automatically identify a first portion of criteria relating to the player's gambling preferences; and select the first portion of advertising content using at least the first portion of criteria relating to the player's gambling preferences”, paragraph 24.
“…for example, a casino establishment's player tracking database. Information of specific patrons can vary from birthdays to banned play. In some cases, player
preferences are stored as well, such as, for example, recent entertainment activities. Access of this information may be similar to service window accessible information, 
“[0290) Advertising content selection based upon player gambling preferences”, paragraph 290.
“…player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria….”, paragraph 423.
see at least “player's preferences, past transactional history”, paragraphs 417 and 423.
“In at least one embodiment, a Player Tracking System Server may include at least one database that tracks each player's hands, wins/losses, bet amounts, player preferences,etc., in the network. In at least one embodiment, the presenting and/or awarding of promotions, bonuses, rewards, achievements, etc., may be based on a player's play patterns, time, games selected, bet amount for each game type, etc. A Player Tracking System Server may also help establish a player's preferences, which assists the casino in their promotional efforts to: award player comps (e.g., loyalty points); decide which promotion(s) are appropriate; generate bonuses; etc….”, paragraph 443);

transmit a signal to the mobile device indicating that the preferred activity is reserved for 
(see “… automatically initiate a food or beverage order on behalf of the player in response to the player's interaction …”, paragraph 31.
provide the mobile device with instructions to access the preferred activity in response to determining that the user is at the casino within the period of time
(“…detect that the player has initiated an in-game interaction with the displayed virtual advertisement or virtual promotion within the virtual game environment; and automatically initiate a food or beverage order on behalf of the player in response
to the player's interaction with the displayed virtual advertisement or virtual promotion within the virtual game environment [Examiner interprets as determining that the user is at the casino within the period of time]”, paragraph 31. See also paragraph 30 and Fig. 17 and associated disclosure.
“ [0443] Player Tracking System Server(s) 314. In at least one embodiment, the Player Tracking System Server(s) may be configured or designed to implement and/or facilitate management and exchange of player tracking information associated with one or more EGDs, hybrid arcade/wager-based game sessions, etc. In at least one embodiment, a Player Tracking System Server may include at least one database that tracks each player's hands, wins/losses, bet amounts, player preferences, etc., in the network. In at least one embodiment, the presenting and/or awarding of promotions, bonuses, rewards, achievements, etc., may be based on a player's play patterns, time [Examiner interprets as determining that the user is at the casino within the period of time]”,, games selected, bet amount for each game type, etc. A Tracking System Server may also help establish a player's preferences, which assists the casino in their promotional efforts to: award player comps (e.g., loyalty points); decide which promotion(s) are appropriate; generate bonuses[Examiner interprets as determining that the user is at the casino within the period of time]”; etc).

As to claims 2, 3, 14, and 15, Washington discloses
wherein determining the location of the mobile device comprises using a first wireless communication technology, wherein determining that the user is at the casino comprises determining that the mobile device is at the casino using a second wireless communication technology distinct from the first wireless communication technology
(“[0604] The gaming system 500 also includes memory 516 which may include, for example, volatile memory (e.g., RAM 509), non-volatile memory 519 (e.g., disk memory, FLASH memory, EPROMs, etc.), unalterable memory (e.g., EPROMs 508), etc. The memory may be configured or designed to store, for example: 1) configuration software 514 such as all the parameters and settings for a game playable on the gaming system; 2) associations 518 between configuration indicia read from a device with one or more parameters and settings; 3) communication protocols allowing the processor 510 to communicate with peripheral devices and I/O devices 4) a secondary memory storage device 515 such as a non-volatile memory device, configured to store gaming software related information (e.g., the gaming software related information and memory may be used to store various audio files and games not currently being used and invoked in a configuration or reconfiguration); 5) communication transport protocols Bluetooth, IEEE 802.11x (e g, IEEE 802.11 standards), hiperlan/2, HomeRF, etc.) for allowing the gaming system to communicate with local [Examiner interprets as using a second wireless communication technology distinct from the first wireless communication]and non-local devices using such protocols; etc….”, paragraph 604 . See also Figs. 1, 3, 5 and associated disclosure);
wherein determining the location of the mobile device comprises receiving an additional signal from the mobile device via a telecommunications network, the additional signal comprising a global positioning system (“GPS”) location of the mobile device, wherein determining that the mobile device is at the casino comprises communicating with the mobile device using a short-range wireless communication network that is at the casino.
(“0670] In at least one embodiment, the Gaming System Server may include a plurality of components operable to perform and/or implement various types of functions, operations, actions, and/or other features such as, for example, one or more of the following (e.g., or combinations thereof): [0671] Context Interpreter (e.g., 802) which, for example, may be operable to automatically and/or dynamically analyze contextual criteria relating to a detected set of event(s) and/or condition(s), and automatically determine or identify one or more contextually appropriate response(s) based on the contextual interpretation of the detected event(s)/condition(s). According to different embodiments, examples of contextual criteria which may be analyzed may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0672] location-based criteria (e.g., geolocation of mobile gaming device, manage universal time synchronization (e.g., via NTP and/or GPS)…”, paragraphs 670-679. See also, “…Bluetooth, IEEE 802.11x (e g, IEEE 802.11 standards), hiperlan/2, HomeRF, etc.) for allowing the gaming system to communicate with local [Examiner interprets as using a second wireless communication technology distinct from the first wireless communication]and non-local devices using such protocols; etc….”, paragraph 604);
As to claim 10, Washington discloses 
wherein determining that the user is at the casino comprises detecting use of an identification that is associated with the user at an electronic or electro-mechanical gaming machine (“EGM”) in the casino
(“the Authentication & Validation System(s) may be configured or designed to authenticate and/or validate various types of hardware and/or software components, such as, for example, hardware/software components residing at a remote EGDs, game play information, wager information, player information and/or identity, etc. Examples of various authentication and/or validation components are described in U.S. Pat. No. 6,620,047, titled, “ELECTRONIC GAMING APPARATUS HAVING AUTHENTICATION DATA SETS,” incorporated herein by reference in its entirety for all purposes. [0448] Casino Venues (e.g., 330, 340)…”, paragraph 447 and Fig. 3).

As to claims 7 and 8, Washington discloses
wherein determining the conditional reward comprises: determining a referred activity for the user at the casino
(“…a player tracking preferences module 424…”, paragraph 495 and Fig. 4.
“[0417] Player tracking server 235 may track a player's betting activity, a player's preferences (e.g., language, drinks, font, sound level, etc.). Based on data obtained by player tracking server 235, a player may be eligible for gaming rewards (e.g., free play), promotions, and/or other awards (e.g., complimentary food, drinks, lodging, concerts, etc.).
0423] In another example, the searching structure may be based on a player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria”, paragraphs 417 and 423.
See also see  “the Authentication & Validation System(s) may be configured or designed to authenticate and/or validate various types of hardware and/or software components, such as, for example, hardware/software components residing at a remote EGDs, game play information, wager information, player information and/or identity, etc. Examples of various authentication and/or validation components are described in U.S. Pat. No. 6,620,047, titled, “ELECTRONIC GAMING APPARATUS HAVING AUTHENTICATION DATA SETS,” incorporated herein by reference in its entirety for all purposes. [0448] Casino Venues (e.g., 330, 340)…”, paragraph 447 and Fig. 3);
 and determining that the reward comprises reserving the preferred activity such that the 
(“[0417] Player tracking server 235 may track a player's betting activity, a player's preferences (e.g., language, drinks, font, sound level, etc.). Based on data obtained by player tracking server 235, a player may be eligible for gaming rewards (e.g., free play), promotions, and/or other awards (e.g., complimentary food, drinks, lodging, concerts, etc.).
0423] In another example, the searching structure may be based on a player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria”, paragraphs 417 and 423.
The Examiner notes that Washington’s system has strong capability to store and track player’s preferences and rewards player’s activity. It is well known that a reward can be anything such as “reserving the preferred activity or beverage “, see “… automatically initiate a food or beverage order on behalf of the player in response to the player's interaction …”, paragraph 31).
wherein determining the preferred activity for the user comprises: transmitting a first message to the mobile device requesting feedback corresponding to available activities at the casino (see at least Fig. 17); receiving a second message from the mobile device, the second message comprising feedback corresponding to available activities at the casino

(“[0417] Player tracking server 235 may track a player's betting activity, a player's preferences (e.g., language, drinks, font, sound level, etc.). Based on data obtained by player tracking server 235, a player may be eligible for gaming rewards (e.g., free play), promotions, and/or other awards (e.g., complimentary food, drinks, lodging, concerts, etc.)….”, paragraph 417 and “…a player tracking preferences module 424…”, paragraph 495 and Fig. 4).
As to claim 9,  Washington discloses wherein determining the conditional reward comprises:
 determining the reward based on a referral by the user, a frequency of visits by the user to the casino, a duration of visits by the user at the casino, a point status of the user, or an activity previously performed by the user at the casino
(“…[0417] Player tracking server 235 may track a player's betting activity, a player's preferences (e.g., language, drinks, font, sound level, etc.). Based on data obtained by player tracking server 235, a player may be eligible for gaming rewards (e.g., free play), promotions, and/or other awards (e.g., complimentary food, drinks, lodging, concerts, etc.).
0423] In another example, the searching structure may be based on a player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria”, paragraphs 417 and 423).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4, 11 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20180225911 (Washington).
As to claim 4, Washington discloses
wherein determining the conditional reward comprises: estimating an amount of time required  to complete event based on the location of the mobile device; and determining that the condition comprises the user arriving at the casino within a limited amount of time, the limited amount of time being based on the amount of time required for the user to arrive at the casino.
(Washington discloses a gaming system with time interpreter and time synchronization  
“[0679] Time Synchronization Engine (e.g., 804) which, for example, may be operable to manage universal time synchronization (e.g., via NTP and/or GPS).
[0682] Time Interpreter (e.g., 818) which, for example, may be operable to automatically and/or dynamically modify or change identifier activation and expiration time(s) based on various criteria such as, for example, time, location, transaction status, etc”, paragraphs 679, 682. Fig. 8 elements 804 and  818.
See also  at least “Additional cash/credits added within allotted time period?”, element 1024 in Fig. 10 also his system has and  event monitoring and adjustment procedure “Does number of wager-based gaming event(s) occurring in identified game (e.g,, during specified time period) meet minimum specified threshold criteria? Examiner interprets as determining that the condition comprises the user arriving at the casino within a limited amount of time]”, Fig. 12 and element 1206.
 Fig. 32 “Selection of targeted in-game product placement based on
player identity, demographics, game theme, title, geolocation, time, day, and/or information relating to real-world events” element 3202 ).
Washington does not expressly disclose estimating an amount of time required for the user to arrive at the casino

But from the teaching of Washington see at least  in Fig. 32“Selection of targeted in-game product placement based on player identity, demographics, game theme, title, geolocation, time, day, and/or information relating to real-world events” element 3202” . It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Washington’s taught elements such as  “geolocation, time, day, and/or information relating to real-world events” and Fig. 8, in order “to estimate an amount of time required for the user to arrive at the casino”, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.

As to claim 11,  Washington discloses, wherein determining the conditional reward comprises: 
a) defining a plurality of subsets of activities within the casino
  “[0074] In some embodiments, the format of the hybrid arcade-style, wager-based game may facilitate a gameplay environment in which multiplayer functionality takes place. The multiplayer gameplay may have multiple “enrollment” aspects in which one, for example, particular player could be on location at a casino playing a hybrid arcade/wager-based game, while another (e.g., different) player could be at a different location (e.g., at a different location in the casino [Examiner interprets as predetermined number of the plurality of subsets], at a different casino, at a different establishment such as a home or office, etc.), concurrently participating in the same hybrid arcade/wager-based game…”, paragraph 74.
“[0300] Advertising content selection based upon the identity of other players within the vicinity of the player playing the wager-based game [Examiner interprets as predetermined number of the plurality of subsets],. For example, in one embodiment, if the system detects that the player's wife is seated next to the player, the wager-based gaming machine may display a promotional ad for dinner for two at one of the casino's restaurants. In contrast, if the system detects that the player's male business associate is seated next to the player, the wager-based gaming machine may display a promotional ad for a local strip club [Examiner interprets as predetermined number of the plurality of subsets],. [0301] Etc”, paragraph 300.
Next, Washington  teaches searches to provide conditional reward , “0423] In another example, the searching structure may be based on a player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria [Examiner interprets as determining that the condition comprises … that captures a predetermined number of the plurality of subsets,]”, paragraph 423.
Washington implicitly discloses subset of activities, “[0428] Enable casino venues to provide opportunities for their players/players to participate in live, multiplayer, wager-based, arcade-style video games where players from different casinos, different locations, and/or different EGDs, are able to compete against one another [Examiner interprets as a subset of activities ] in a multiplayer, hybrid arcade/wager-based gaming environment. In at least one embodiment, players may be located at the same and/or at remote gaming venues that are connected via a wide area network such as the Internet, cellular networks, VPNs, cloud-based networks, etc.”, paragraph 428);
b)  determining that the condition comprises the user being part of a team that captures a predetermined number of the plurality of subsets, wherein the team captures a subset of the plurality of subsets by the team obtaining a score associated with the subset
(Washington’s  system enables and  recognizes a team or Multiplayer gameplay activity, “0071] Massively multiplayer online “MMO” type video and/or arcade-style games such as, for example, World of Warcraft [0072] Role-playing game “RPG” type video and/or arcade-style games such as, for example, Final Fantasy”, paragraph 71.
“0074] In some embodiments, the format of the hybrid arcade-style, wager-based game may facilitate a gameplay environment in which multiplayer functionality takes place. The multiplayer gameplay may have multiple “enrollment” aspects in which one, for A multiplayer and/or team and/or co-op event (e.g., similar to other embodiments described and/or referenced herein) in occurrence with multiple players and situations thereof; [0091] And/or other types of event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play…”, paragraph 90.
Next, Washington teaches score of players and the highest score,  “[0292] Advertising content selection based upon player status (e.g., VIP player). [0293] Advertising content selection based upon game session points or score.”, paragraphs 292-293.
“Washington implicitly discloses subset of activities, “[0428] Enable casino venues to provide opportunities for their players/players to participate in live, multiplayer, wager-based, arcade-style video games where players from different casinos, different locations, and/or different EGDs, are able to compete against one another [Examiner interprets as a subset of activities ] in a multiplayer, hybrid arcade/wager-based gaming environment. In at least one embodiment, players may be located at the same and/or at remote gaming venues that are connected via a wide area network such as the Internet, cellular networks, VPNs, cloud-based networks, etc.”, paragraph 428.
Furthermore, Washington teaches again team capabilities, “[0542] FIG. 5 is a simplified block diagram of an exemplary intelligent multi-player electronic gaming system 500 in accordance with a specific embodiment. In some embodiments, 500 may be implemented as a gaming server. In other embodiments, gaming system 500 may be implemented as an electronic gaming machine (e.g., EGM) or electronic gaming device (e.g., EGD)”, paragraph 542 and 
Also again Washington’s system comprises points or score “ 7. The computer implemented method of claim 1 further comprising causing the at least one processor to execute instructions stored in the memory to: automatically identify a first portion of criteria relating to wager-based game session points or score; and select the first portion of advertising content using at least the first portion of criteria relating to wager-based game session points or score” claim 7 of Washington). Washington has all the elements to evaluate teams that have the highest score. But Washington does not expressly teaches 
wherein the team captures a subset of the plurality of subsets by the team obtaining a highest score associated with the subset

However from the teaching of Washington It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Washington taught elements such as  a predetermined number of the plurality of subsets,  see at least paragraph 0074; searches to provide conditional reward , see at least paragraph 423; Washington’s system that enables and  recognizes a team or Multiplayer gameplay activity, see at least paragraphs 0071 and 90, and score of players and the highest score,  see at least paragraphs 292-293; in order to facilitate “team captures a subset of the plurality of subsets by the team obtaining a highest score associated with the 

As to claim 16, it comprises the same  limitations than  claims 4 and 7 above therefore is rejected in similar manner.

Claims 5, 17, 18, 19 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20180225911 (Washington) in view of US Patent No. 9268454 (Hamilton).
As to claims 5 and 17, Washington discloses
wherein the condition is a first condition that is associated with a first reward, the first condition 
( Washington discloses conditions associated with rewards, time and location, “[0672] location-based criteria (e.g., geolocation of mobile gaming device, geolocation of EGD, etc.) [0673] time-based criteria”, paragraphs 672 and 673.
“Additional cash/credits added within allotted time period?”, element 1024 in Fig. 10 also his system has and  event monitoring and adjustment procedure “Does number of wager-based gaming event(s) occurring in identified game (e.g,, during specified time period) meet minimum specified threshold criteria? [Examiner interprets as determining that the condition comprises the user arriving at the casino within a limited amount of time]”, Fig. 12 and element 1206.
 Fig. 32 “Selection of targeted in-game product placement based on
geolocation, time, day, and/or information relating to real-world events” element 3202 
Also Washington teaches 
“[0145] According to different embodiments, one or more different threads or instances of the Hybrid Arcade/Wager-Based Gaming procedures may be initiated in response to detection of one or more conditions or events satisfying one or more different types of minimum threshold criteria for triggering initiation of at least one instance of the Hybrid Arcade/Wager-Based Gaming procedures. Various examples of conditions or events which may trigger initiation and/or implementation of one or more different threads or instances of the Hybrid Arcade/Wager-Based Gaming procedures may include, but are not limited to, one or more of those described and/or referenced herein”, paragraph 145. 
Also in paragraph 81, Washington discloses events or conditions related to space and time (“0081] According to different embodiments, one or more different types of gameplay-related triggering event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play (e.g., execution of wager-based slot reel spin may take place concurrently with or simultaneously with the player's continued and active participation in the arcade-style portion of the game). Examples of different types of triggering event(s)/condition(s) may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0082] Pulling a trigger; [0083] Firing a shot with a gun or other weapon; [0084] Hitting a specified target; [0085] Destroying a specified virtual object; [0086] One or more character movements such as, for example, jumping, ducking, punching, hitting, running, sitting, etc.; [0087] An in space-time)”, paragraphs 81-87).

Washington does not expressly disclose
 the user arriving at the casino within a first limited amount of time
wherein determining the conditional reward further comprises determining a second condition that is associated with a second reward
the user arriving at the casino within a second limited amount of time, wherein the second limited amount of time is being less than the first limited amount of time, and 
wherein the second reward is determined to be of greater value being having a grater value than the first reward

But from the teaching of Washington’s system, It teaches estimation of an amount of time, first amount of time or second amount of time, required for the user to arrive at the casino, ( see at least  in Fig. 32, “Selection of targeted in-game product placement based on player identity, demographics, game theme, title, geolocation, time, day, and/or information relating to real-world events” element 3202”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Washington taught elements such as  “geolocation, time, day, and/or information relating to real-world events” and Fig. 8, in order to estimate an amount of time, first amount of time or second amount of time, required for the user to arrive at the casino and the results would have been predictable because 

Further, Hamilton discloses
wherein determining the conditional reward further comprises determining a second condition that is associated with a second reward
wherein the second limited amount of time is being less than the first limited amount of time, and wherein the second reward is determined to be of greater value being having a greater value  than the first reward
(Hamilton discloses that there is not novelty at all to establish rewards associated with nested conditions “wherein the at least one condition comprises nested conditions that are dependent on each other, wherein all of the nested conditions are required to be satisfied for the trigger event to occur”, claim 1 of Hamilton. 
See also “…Example conditions include an avatar coming within a threshold distance from an object or location, … entering a building, …, arrival of a particular time, etc. In addition, embodiments can implement nested dependent conditions. For instance, a trigger event can be defined with a first condition that a current time be within a given range and a second condition that … be within a threshold distance …”, 4:63-67 and 5:1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hamilton’s teaching with the teaching of  Washington. One would have been motivated to  provide functionality to 

As to claim 18, Washington discloses
it comprises the same rejections that claim 1 above therefore is rejected in similar manner. Further Washington discloses 
(“…A mobile device comprising: a processor;  and a memory comprising instructions stored therein, the instructions executable by the processor (see Fig. 6 and associated disclosure);
A parameter for a casino experience
(“ [0290] Advertising content selection based upon player gambling preferences. [0291] Advertising content selection based upon player spend amount over a given time interval. [0292] Advertising content selection based upon player status (e.g., VIP player)….”, paragrahs 290-292);

monitor for changes in the location of the mobile device(“…Additionally, such input functionality may also be used for allowing players to provide input to other devices in the casino gaming network (e.g., such as, for example, player tracking systems, side wagering systems, etc.)…”, paragraph 609.
“…According to different embodiments, examples of contextual criteria which may be analyzed may include, but are not limited to, one or more of the following location-based criteria (e.g., geolocation of mobile gaming device, geolocation of EGD, etc.)..”, paragraphs 671-672);
Washington does not expressly disclose
based on a determination that the mobile device reached the second location within the limited amount of time, receive, from the system, a third message indicating that the reward is available.
the user arriving at the casino within a first limited amount of time
wherein determining the conditional reward further comprises determining a second condition that is associated with a second reward

But from the teaching of Washington see at least  in Fig. 32, “Selection of targeted in-game product placement based on player identity, demographics, game theme, title, geolocation, time, day, and/or information relating to real-world events” element 3202” . It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Washington taught elements such as  “geolocation, time, day, and/or information relating to real-world events” and Fig. 8, in order to estimate an amount of time, first amount of time or second amount of time, required for the user to arrive at the casino and the results would have been predictable because the technical ability exists to combine the elements as claimed and the results of the combination are predictable.

Further, Hamilton discloses

wherein the second limited amount of time is being less than the first limited amount of time, and wherein the second reward is determined to be of greater value being more having a greater value than the first reward
(Hamilton discloses that there is not novelty at all to establish rewards associated with nested conditions “wherein the at least one condition comprises nested conditions that are dependent on each other, wherein all of the nested conditions are required to be satisfied for the trigger event to occur”, claim 1 of Hamilton. 
See also “…Example conditions include an avatar coming within a threshold distance from an object or location, … entering a building, …, arrival of a particular time, etc. In addition, embodiments can implement nested dependent conditions. For instance, a trigger event can be defined with a first condition that a current time be within a given range and a second condition that … be within a threshold distance …”, 4:63-67 and 5:1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hamilton’s teaching with the teaching of  Washington. One would have been motivated to  provide functionality to nest conditions related to events and to provide rewards or incentives to meet those conditions in order to support triggered data events in a game or avatar (see Hamilton Fig. 5).

As to claim 19, it comprises the same limitations than claim 2, above,  therefore is rejected in similar manner.

As to claim 20, it comprises the same limitations than claim 7, above, therefore is rejected in similar manner. And further comprises
wherein the plurality of rewards comprises an opportunity to reserve an electronic or electromechanical gaming machine ("EGM”) at the casino for a period of time,
(“[0417] Player tracking server 235 may track a player's betting activity, a player's preferences (e.g., language, drinks, font, sound level, etc.). Based on data obtained by player tracking server 235, a player may be eligible for gaming rewards (e.g., free play), promotions, and/or other awards (e.g., complimentary food, drinks, lodging, concerts, etc.).
0423] In another example, the searching structure may be based on a player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria”, paragraphs 417 and 423.
The Examiner notes that Washington’s system has strong capability to store and track player’s preferences and rewards player’s activity. It is well known that a reward can be anything such as “reserving the preferred activity or beverage “, see “… automatically initiate a food or beverage order on behalf of the player in response to the player's interaction …”, paragraph 31).

(see “… automatically initiate a food or beverage order on behalf of the player in response to the player's interaction …”, paragraph 31.
provide the mobile device with instructions to access the preferred activity in response to determining that the user is at the casino within the period of time
(“…detect that the player has initiated an in-game interaction with the displayed virtual advertisement or virtual promotion within the virtual game environment; and automatically initiate a food or beverage order on behalf of the player in response
to the player's interaction with the displayed virtual advertisement or virtual promotion within the virtual game environment [Examiner interprets as determining that the user is at the casino within the period of time]”, paragraph 31. See also paragraph 30 and Fig. 17 and associated disclosure.
“ [0443] Player Tracking System Server(s) 314. In at least one embodiment, the Player Tracking System Server(s) may be configured or designed to implement and/or facilitate management and exchange of player tracking information associated with one or more EGDs, hybrid arcade/wager-based game sessions, etc. In at least one embodiment, a Player Tracking System Server may include at least one database that tracks each player's hands, wins/losses, bet amounts, player preferences, etc., in the network. In at least one embodiment, the presenting and/or awarding of promotions, bonuses, rewards, achievements, etc., may be based on a player's play patterns, time [Examiner interprets as determining that the user is at the casino within the period of time]”,, games selected, bet amount for each game type, etc. A Tracking System Server may also help establish a player's preferences, which assists the casino in their promotional efforts to: award player comps (e.g., loyalty points); decide which promotion(s) are appropriate; generate bonuses[Examiner interprets as determining that the user is at the casino within the period of time]”; etc).
and the EGM being selected based on the parameter for the casino experience
(“ [0290] Advertising content selection based upon player gambling preferences. [0291] Advertising content selection based upon player spend amount over a given time interval. [0292] Advertising content selection based upon  player status (e.g., VIP player)….”, paragraphs 290-292);


Claims 6 and 12 are  rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20180225911 (Washington)  in view of US Patent No. 6,134,533 (Shell).
As to claim 6, Washington discloses wherein determining the conditional reward comprises: 
a) determining that a person is associated with the user
(Washington discloses a person associated with the user, when it discloses,
“[0049] In many existing casino venues, standard classic slot machines are deployed which include an electromagnetic mechanism with a “lever” interface device. Slot machines have also evolved using video screens and electronic push button interfaces, that use a combination of both the mechanical portion and video elements of both designs”, paragraph 49.
“[0068] The format of the hybrid arcade-style, wager-based game may also focus on other types of video and/or arcade-style games such as, for example, one or more of the following (e.g., or combinations thereof): [0069] “non-linear” (e.g., open world) type video and/or arcade-style games such as, for example, Grand Theft Auto [0070] “linear” type video and/or arcade-style games such as, for example, Half-Life [0071] Massively multiplayer online “MMO” type video and/or arcade-style games [Examiner interprets as determining that a person is associated with the user] such as…”, paragraph 68);

b) determining that the condition corresponds to the person and the user being located at the casino
(“0074] In some embodiments, the format of the hybrid arcade-style, wager-based game may facilitate a gameplay environment in which multiplayer functionality takes place. The multiplayer gameplay may have multiple “enrollment” [Examiner interprets as determining that the condition corresponds to the person and the user] aspects in which one, for example, particular player could be on location at a casino [user being located at the casino] playing a hybrid arcade/wager-based game,…”, paragraph 74);

c) wherein determining that the condition is completed further comprises determining that the person is at the casino, 
automatically create conditions for a wager-based triggering event to occur in situations where there is lack of player input while credits are present, and gameplay is expected. ..”, paragraph 201 and Fig. 12 at least elements 1200, 1204, 1206 and 1210.
“0671] Context Interpreter (e.g., 802) which, for example, may be operable to automatically and/or dynamically analyze contextual criteria relating to a detected set of event(s) and/or condition(s), and automatically determine or identify one or more contextually appropriate response(s) based on the contextual interpretation of the detected event(s)/condition(s). According to different embodiments, examples of contextual criteria which may be analyzed may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0672] location-based criteria (e.g., geolocation of mobile gaming device, geolocation of EGD, etc….”, paragraphs 671 -672 and Fig. 8 element 802);
d) wherein the conditional reward includes a first reward to be provided to the user in response to the condition being completed 
(See also  at least “Additional cash/credits added within allotted time period?”, element 1024 in Fig. 10 also his system has and  event monitoring and adjustment procedure “Does number of wager-based gaming event(s) occurring in identified game (e.g,, during specified time period) meet minimum specified threshold criteria? Examiner interprets as determining that the condition comprises the user arriving at the casino within a limited amount of time]”, Fig. 12 and element 1206);

Washington does not expressly disclose
d)  wherein the conditional reward includes a first reward to be provided to the user in response to the condition being completed and a second reward to be provided to the person in response to the condition being completed.

But, Shell discloses a multi-level environment where commissions or rewards are payed or given to all the multi-level structure  (see Fig. 1 and associated disclosure). Further, Shell discloses 
d)  wherein the conditional reward includes a first reward to be provided to the user in response to the condition being completed and a second reward to be provided to the person in response to the condition being completed
(“3) As a note: multi-level marketing is a method of sales promotion in which a commission is paid not only to the seller responsible for making the sale [Examiner interprets as first reward to be provided to the user in response to the condition being completed], but also to several levels of sellers that were responsible for distributing knowledge of the product to the seller making the current sale. For instance: a piece of software is sold for $25 and pays commissions of $5 to the person making the sale (the level 1 seller) [Examiner interprets as first reward to be provided to the user in response to the condition being completed], $3 to the person who informed him of the product (the level 2 seller) [Examiner interprets as a second reward to be provided to the person in response to the condition being completed], $1.50 to the person who informed him (level 3), and $0.50 to the person who informed him (level 4). If the purchaser encourages two sales to people who each encourage two sales to people who each encourage two sales, then the original purchaser receives more money back in commissions than he originally paid for the product, and the product developer gets paid every time”, 1:25-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shell’s teaching with the teaching of  Washington. One would have been motivated to  provide functionality for the old and very well known concept of providing a monetary incentive of multi-level marketing to augment "impression of value" to promote the word-of-mouth marketing, increasing profits for the casino (see Shell 1:14-20).

As to claim 12, Washington discloses wherein determining the conditional reward comprises: 
a)  determining that the condition corresponds to the a minimum number of friends to the casino
(Washington  teaches searches to provide conditional reward,  “…In another example, the search may end once data has been received from a predetermined number (e.g., one, two, ten, one hundred, all) of the devices [Examiner interprets as a minimum number of friends to the casino]. In another example, the search may be based on a predetermined number of devices to be searched in combination with a predetermined number of search results to be obtained. In this may be a minimum of ten devices to be searched, along with a minimum of five gaming options to be determined. In another example, the searching structures may be based on one or more specific game types and/or themes (e.g., first person shooter types, first person rail types, TV themes, Movie themes, multiplayer types, etc.). Searching structure may search one or more of these games”, paragraph 422.
“0423] In another example, the searching structure may be based on a player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria [Examiner interprets as determining  the condition ]”, paragraph 423 and 
“[0428] Enable casino venues to provide opportunities for their players/players to participate in live, multiplayer, wager-based, arcade-style video games where players from different casinos, different locations, and/or different EGDs, are able to compete against one another [Examiner interprets as a subset of activities ] in a multiplayer, hybrid arcade/wager-based gaming environment. In at least one embodiment, players may be located at the same and/or at remote gaming venues that are connected via a wide area network such as the Internet, cellular networks, VPNs, cloud-based networks, etc.”, paragraph 428);
b) determining that a value of the reward increases based on a number of friends that the user brings to the casino above the minimum number, 
(Washington  teaches searches to provide conditional reward,  “…In another example, the search may end once data has been received from a predetermined number (e.g., one, two, ten, one hundred, all) of the devices [Examiner interprets as a minimum number of friends to the casino]. In another example, the search may be based on a predetermined number of devices to be searched in combination with a predetermined number of search results to be obtained. In this example, the search structure may be a minimum of ten devices to be searched, along with a minimum of five gaming options to be determined. In another example, the searching structures may be based on one or more specific game types and/or themes (e.g., first person shooter types, first person rail types, TV themes, Movie themes, multiplayer types, etc.). Searching structure may search one or more of these games”, paragraph 422);
c) wherein determining that the condition is completed further comprises: determining the number of friends of the user located at the casino
(Washington’s  system enables and  recognizes a team or Multiplayer gameplay activity, “0071] Massively multiplayer online “MMO” type video and/or arcade-style games such as, for example, World of Warcraft [0072] Role-playing game “RPG” type video and/or arcade-style games such as, for example, Final Fantasy”, paragraph 71.
“0074] In some embodiments, the format of the hybrid arcade-style, wager-based game may facilitate a gameplay environment in which multiplayer functionality takes place. The multiplayer gameplay may have multiple “enrollment” aspects in which one, for example, particular player could be on location at a casino playing a hybrid arcade/wager-based game, while another (e.g., different) player could be at a different location (e.g., at a different location in the casino, at a different casino, at a different establishment “, paragraph 74 and “…[0090] A multiplayer and/or team and/or co-op event (e.g., similar to other embodiments described and/or referenced herein) in occurrence with multiple players and situations thereof; [0091] And/or other types of event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play…”, paragraph 90.
Washington  teaches searches to provide conditional reward and his system recognizes the number of devices or friends at a location,  “…In another example, the search may end once data has been received from a predetermined number (e.g., one, two, ten, one hundred, all) of the devices [Examiner interprets as a number of friends at the user location]. In another example, the search may be based on a predetermined number of devices to be searched [Examiner interprets as a number of friends at the user location] in combination with a predetermined number of search results to be obtained. In this example, the search structure may be a minimum of ten devices to be searched, along with a minimum of five gaming options to be determined. In another example, the searching structures may be based on one or more specific game types and/or themes (e.g., first person shooter types, first person rail types, TV themes, Movie themes, multiplayer types, etc.). Searching structure may search one or more of these games”, paragraph 422); 
d)  determining that the number of friends is above the minimum number
(“…In another example, the search may be based on a predetermined number of devices to be searched [Examiner interprets as a number of friends at the user location] in combination with a predetermined number of search results to be obtained. In this example, the search structure may be a minimum of ten devices to be searched, along with a minimum of five gaming options to be determined….” paragraph 422. The Examiner notes that it is obvious a  business rule  such as “…is above..”
can be above as claimed, below, or a determined number, it is a Business rules  or
rules of doing business or regulations ,it  does not patentably distinguish it. The reference is provided for the sake of compact prosecution);
Washington does not expressly teaches: 
user bringing and  e)  determining the value of the reward based on the number of friends 

But, Shell discloses a multi-level environment where commissions or rewards are payed or given to all the multi-level structure  (see Fig. 1 and associated disclosure). Further, Shell discloses 
user bringing friends  and e)  determining the value of the reward based on the number of friends 
(“3) As a note: multi-level marketing is a method of sales promotion in which a commission is paid not only to the seller responsible for making the sale but also to several levels of sellers that were responsible for distributing knowledge of the product to the seller making the current sale [Examiner interprets as user bringing  friends ]. For instance: a piece of software is sold for $25 and pays commissions of $5 to the person making the sale (the level 1 seller) [Examiner interprets as first reward to be provided to the user in response to the condition being completed], $3 to the person who informed him of the product (the level 2 seller) [Examiner interprets as a second reward to be provided to the person in response to the condition being completed], $1.50 to the person who informed him (level 3), and $0.50 to the person who informed him (level 4). If the purchaser encourages two sales to people who each encourage two sales to people who each encourage two sales, then the original purchaser receives more money back in commissions than he originally paid for the product, and the product developer gets paid every time”, 1:25-40. See also Fig 2e “calculate commissions” and associated disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shell’s teaching with the teaching of  Washington. One would have been motivated to  provide functionality for the old and very well known concept of providing a monetary incentive of multi-level marketing to augment "impression of value" to promote the word-of-mouth marketing, increasing profits for the casino (see Shell 1:14-20).

Response to Arguments
Applicant’s arguments of 3/8/2022 have been very carefully considered but are not persuasive.
Rejection of Claims 5 and 17 are rejected under 35 U.S.C. 112, first paragraph  and second paragraph are withdrawn because Applicant amendment.
Applicant argues (remarks 10-16)
Independent Claims 1, 13, and 18 are Patentable
Claim 1
Washington generally describes "implementing in-game advertising, in-game product
placement, and in-game promotion techniques in wager-based games conducted at an electronic
gaming device of a casino gaming network." (Washington, Abstract).
The present application is generally related to attracting players by "providing proximity
based conditional rewards." (Application, para. [0018]).

players currently playing a wagering game, while the present application is generally directed to
attracting players to wagering games by providing proximity based conditional rewards.
Specifically, Claim 1 recites:
A computer-implemented method comprising:
determining a location of a mobile device that is proximate to a casino
and that is associated with a user;….
In response the Examiner asserts that first of all, a prima facie of anticipation/ obviousness has been established.  When a prima facie case is established, the burden shifts to applicant to come forward with persuasive  rebuttal evidence or argument to overcome the prima facie case (MPEP 2145). The Examiner respectfully notes that in this case  applicant has not provided persuasive rebuttal evidence to overcome the prima facie case established. Washington is a strong reference that discloses all the limitations in the claims. The claims are rejected because there is not novelty at all at the time of the invention.
And secondly, regarding to the argument  “Washington is generally directed to providing in-game advertisements to players currently playing a wagering game, while the present application is generally directed to attracting players to wagering games by providing proximity based conditional rewards”, in response the Examiner asserts that Applicants’ arguments seem to focus in the preferred embodiment and not in the fair teaching of the Washington reference. The Examiner submits that Washington reference is analogous art and it  is reasonable pertinent to the problem solved (paragraph 19 of Washington).
Further, the Examiner applied  the field of endeavor test (MPEP 2141.01 (a))  to Washington’s reference. In this regard it was determined that Washington’s reference is in the field of applicant’s endeavor since it concerns to a system for providing a user rewards depending on conditions or constraints and location base such as a casino (paragraph 74). Again, in  analyzing the claims,  the elements are all known but not 
For example, Washington fails to teach or suggest "determining a location of a mobile
device that is proximate to a casino and that is associated with a user." Pages 9-10 of the Office
Action assert that paragraphs [0016] and [0074] as well as FIG. 15 of Washington teach these
features. Specifically, the Office Action asserts that paragraph [0016] and FIG. 15 of Washington
"illustrates an example screenshot of a hybrid arcade/wager-based game GUI which [ ... ] may be
configured or designed for use at one or more mobile devices" and that paragraph [007 4] of
Washington describes that "multiplayer gameplay may have multiple 'enrollment' aspects in
which one, for example, particular player could be on location at a casino playing a hybrid
arcade/wager-based game, while another (e.g., different) player could be at a different location."
Even assuming for the sake of argument that Washington teaches a game for use at a mobile
device that cant be at a location outside of a casino, Washington fails to teach or suggest
"determining a location of a mobile device" as recited in Claim 1. At best, the cited passages
appear to imply that location of a user/mobile device may be irrelevant…
In response the Examiner asserts that the MPEP  2111 provides that claims must be given their broadest reasonable interpretation (BRI). Therefore, giving the BRI Washington completely discloses the broad limitation that the applicant is arguing  in at least paragraph 74. 

“…Furthermore, Washington fails to teach or suggest a "conditional reward being based on
the location of the mobile device relative to the casino." Page 10-12 of the Office Action assert
that paragraphs [0074], [0082]-[0091], [0243], and [0448] of Washington teach these features.
First, as explained above, Washington fails to teach or suggest determining a location of a mobile
device and therefore necessarily fails to determine a conditional reward based on the location of the mobile device relative to the casino," as recited in Claim 1….”

In response the Examiner asserts that giving the BRI, Washington completely discloses the broad limitation that the applicant is arguing in at least paragraphs 74, 81-90, 243, and  448. See also at least “…By way of illustration, an in-game ad may display "Howdy Partner! Shoot this sign, get a free glass of wine!" and based on the interaction of the player, (shooting said advertisement) waitstaff may show up to that players EGM Examiner interprets as reward being based on the location of the mobile device relative to the casino]. This process could be as simple as when interaction between the
player and a specific ad occurs, the "candle" on the EGM lights up, prompting nearby waitstaff to engage [Examiner interprets as reward being based on the location of the mobile device relative to the casino ]with the player….”, paragraphs 255 and 256.

…Based on the citation of paragraphs [0074], [0082]-[0091], [0243], and [0448] of
Washington, Applicant believes there is a significant difference in the way the Examiner is
interpreting the features of Claim 1 and their intended meaning. A conditional reward is not the same as an in-game advertisement. Moreover, modifying an in-game advertisement at a specific
virtual location (e.g., a virtual billboard) fails to teach or suggest determining a conditional reward
based on a location of a mobile device relative to a casino….
In response the Examiner asserts that regarding to allegation  “A conditional reward is not the same as an in-game advertisement….” It seems that applicant is arguing limitations that are not in the claims.  Also, it seems that applicant is trying to take Washington’s strong teaching and put it out of context. The Examiner has considered the limitation alone and in combination as a whole, stating through  the Office action the Examiner’s interpretation. The Examiner concludes, it is ample taught by Washington. Washington teaches not only conditional rewards based on locations and on events, see at least paragraphs 74 , 81-90, 255 and 256 but also a robust player tracking preference system, see at least Figs. 1, 3, 4 and 5 and associated disclosure. 

Claim 13
Claim 13 recites:….
Washington fails to teach or suggest each and every feature of Claim 13.
For example, as explained above, Washington fails to teach or suggest determining "a location of a mobile device that is proximate to a casino."….

Claim 18

A mobile device comprising:
a processor; and… (Emphasis Added). The combination of Washington and Hamilton fails to teach or suggest each and every feature of Claim 18.
For example, the combination fails to teach or suggest doing anything "based on
determining that a first location of the mobile device is proximate to a casino." Page 35 of the
Office Action indicates that this feature is rejected based on Washington in a similar manner to
Claim 1.

In response the Examiner asserts that Applicants’ arguments seem to focus in the preferred embodiment and not in the fair teaching of Washington reference. the reference is analogous art and it is reasonable pertinent to the problem solved. 
Also, it seems that applicant is trying to take Washington’s strong teaching and put it out of context. The Examiner has considered the limitations alone and  in combination as a whole, stating through  the Office action the Examiner’s interpretation. The Examiner concludes, all the broad limitations are ample taught by Washington. Washington teaches not only conditional rewards based on locations and on events, see at least paragraphs 74 , 81-90, 255 and 256 but also a robust player tracking preference system, see at least Figs. 1, 3, 4 and 5 and associated disclosure.

Dependent Claims 2-12, 14-17, and 19-20 are Patentable
Dependent Claims 2-12, 14-17, and 19-20 each depend from one of Claims 1, 13, and 18
and are patentable for at least the same reasons as Claims 1, 13, and 18. Furthermore, Claims 2-
12, 14-17, and 19-20 recite additional features that are separately patentable.
For example, Claims 2, 14, and 19 recite additionally features that are separately
patentable. Claim 2 generally recites determining the location of the mobile device using a first
wireless communication technology and determining that the user is as the casino using a second
wireless communication technology (that is different from the first wireless communication technology). Claims 14 and 19 recite similar features…

In response the Examiner asserts that that giving the BRI, Washington completely discloses the broad limitation that the applicant is arguing. It seems that the applicant wants that the Examiner reads limitations from the specification into the claims. The In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Washington’s system teaches (“0670] In at least one embodiment, the Gaming System Server may include a plurality of components operable to perform and/or implement various types of functions, operations, actions, and/or other features such as, for example, one or more of the following (e.g., or combinations thereof)… manage universal time synchronization (e.g., via NTP and/or GPS)…”, paragraphs 670-679. See also, “…Bluetooth, IEEE 802.11x (e g, IEEE 802.11 standards), hiperlan/2, HomeRF, etc.) for allowing the gaming system to communicate with local [Examiner interprets as using a second wireless communication technology distinct from the first wireless communication]and non-local devices using such protocols; etc….”, paragraph 604).
Lastly, even assuming arguendo that Washington’s first communication technology is not distinct to the second communication technology”, which the Examiner does not concede, at least paragraph 604 of Washington makes clear that the technical ability exists to combine the elements as claimed and the results of the combination are predictable. 
In Summary, The Examiner respectfully notes that applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of 
Applicant argues (remarks 16-22)
Claims 1-20 are Directed to Patentable Subject Matter
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter "2019
Guidance"), was issued by the Patent Office on January 9, 2019, and supersedes all versions of the
Office's "Eligibility Quick Reference Sheet Identifying Abstract Ideas" and specifically states that
Examiners are not to use the "Eligibility Quick Reference Sheet Identifying Abstract Ideas" in
their analysis. Instead, Examiners must, when determining if a claim is directed to an abstract
idea, determine if the claim recites one of the following groups of subject matter:…. The claims are not directed to a mathematical exception or a mental process. The claims
also are not directed to fundamental economic principles or practices (including hedging,
insurance, mitigating risk), commercial or legal interactions (including agreements in the form of
contracts; legal obligations; advertising, marketing or sales activities or behaviors; business
relations), or managing personal behavior or relationships or interactions between people
(including social activities, teaching, and following rules or instructions). Thus, Applicant
respectfully submits that the claims are not directed to an abstract idea enumerated in the above
groups a) - c ).
In response the Examiner asserts that the instant claims recite an abstract idea. The abstract idea cited in the rejection above. The claims do not integrate the judicial exception into a practical application because they are solely directed to determine that the data meet certain conditions which is software. There are not any other additional elements to conform an inventive concept in this case. The Examiner clarifies that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception. The Examiner directs Applicant to see MPEP 2106.05 I. THE SEARCH FOR AN INVENTIVE CONCEPT.
Further, In Step 2B of the Alice’s framework, USPTO instructed that Examiners should consider the additional elements in combination, as well as individually, when determining “a mobile device”,  the Examiner analyzed both the claims and the specifications). See also the discussion of evaluating combinations of additional elements in the May 4, 2016; July 15 Update;  the November 2, 2016 and Berkheimer memorandum, dated on  April 19/2018, all of them USPTO Memorandums.

The Office Action asserts that the "limitations, as drafted, is a process that, under its
broadest reasonable interpretation, covers performance of the limitations as certain methods of
organizing human activity, advertising, marketing, or sales activities or behaviors. The method for
providing a user with a reward depending on conditions and location." (Page 5).
Even if, accepting only for the sake of the present argument, that the pending claims are
directed to an abstract idea enumerated in the above groups a)-c ), Applicant respectfully submits
that the Claims are integrated into a practical application of the exception, which indicates that the
claim is eligible at Prong Two of revised Step 2A.
For example Claim 1 recites a specific manner of attracting a player to a casino by
transmitting a signal to a mobile device associated with the player, the signal including a
conditional reward that is generated based on a location of the mobile device relative to the casino.
Page 5 of the Office Action asserts that the mobile device is "tangential to the claim." However,
communication with the mobile device is explicit and crucial for operation of Independent Claims 1 and 13, and Independent Claim 18 is directed to a mobile device….

In response the Examiner asserts that allegations such as “….that the mobile device is "tangential to the claim." However, communication with the mobile device is explicit and crucial for operation of Independent Claims 1 and 13, and Independent Claim 18 is directed to a mobile device”, are allegations considered argumentative and not conducting to advance prosecution on this case at all. The Examiner advices that if the mobile device is the one that is performing the claimed method then the claims should be amended to reflect it.
The mobile device as claimed herein, is a tangential device to the claims. Again, the mobile device,  is not the device that is performing the method claimed. Therefore, this 

The pending claims at a minimum, apply the alleged judicial exception with, or by use of,
a particular machine and solve some of the challenges of attracting players to a casino. Thus, the
pending claims apply or use the alleged judicial exception in a meaningful way that is beyond
generally linking the use of the judicial exception to a particular technological environment.
Thus, Applicant respectfully submits that the pending claims are integrated into a practical
application of the exception. For these reasons alone, the rejection should be withdrawn as the
pending Claims improve the functionality of an electronic gaming machine and are integrated into
a practical application.
However, even if, accepting only for the sake of the present argument, the pending claims
recite an abstract idea and the Examiner believes the claims are not integrated into a practical
application, their recitations add significantly more to the abstract idea, as determined under …


In response the Examiner agrees that the instant application is in compliance with the utility requirement.  The claimed invention has a readily apparent well-established utility (see MPEP 2107) “solve some of the challenges of attracting players to a casino”. But, per MPEP 2106 an invention also must have to comply with the Subject Matter Eligibility test under Alice framework (see MPEP 2106). The instant claims are directed to an abstract idea. None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, the claims are ineligible (see complete and facially sufficient analysis of the rejection above).


entitled "Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent
Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.)" that discussed the Berkheimer v. HP,
Inc. decision (hereinafter the "Berkheimer memo"). The Berkheimer memo states that
"Berkheimer informs the inquiry into whether an additional element (or combination of additional
elements) represents well-understood, routine, conventional activity (Berkheimer at page 2). The
Berkheimer memo states on page 3:… The Office Action does not cite to an express statement, defined in the first of the four items of the Berkheimer Memo, sufficient to establish that the additional features of the claims were "well-understood, routine, and conventional." As indicated above, Claims 1-20 include nonobvious innovations that go well beyond "well-understood, routine, and conventional." The 2019
Guidance states that "if a claim has been determined to be directed to a judicial exception under
revised Step 2A, examiners should then evaluate the additional elements individually and in
combination under Step 2B to determine whether they provide an inventive concept."
Accordingly, since the elements in the Claims 1-20 provide an inventive concept, the elements in
the current claims should be found to add significantly more to any abstract idea defined under
step 2B. Thus, for at least this threshold reason, the Office Action's§ 101 rejection is deficient
and should be withdrawn.

In response the Examiner asserts that in Step 2B of the Alice’s framework, USPTO instructed that Examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amounts to significantly more, as this may be found in the nonconventional and non-generic arrangement of known, conventional elements (in the instant case, “a mobile device”,  the Examiner analyzed both the claims and the specifications). See also the discussion of evaluating combinations of additional elements in the May 4, 2016; July 15 Update;  the November 2, 2016 and Berkheimer memorandum, dated on  April 19/2018, all of them USPTO Memorandums.

In summary  a prima facie of unpatentability has been established. Further, the Examiner looked both the instant claims and the specification to elaborate Examiner's facially sufficient analysis above.
Examiner advises that having very broad claims, conducting prosecution with minimal amendments and arguing intensely is not the path to advance prosecution of the instant  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Casinos and the Digitization of the Slot Machine, 1950–1989”. IEEE. 2011
This publication elaborates that in the last 30 years have been an unprecedented expansion of the casino industry and advances in gambling technology, particularly the slot machine. The development of the digital slot machine demonstrates the ways in which the culture of the casino floor and the specifics of the mechanical machine shaped the evolution of its digital successor.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/26/2022